 252DECISIONSOF NATIONALLABOR RELATIONS BOARDDavidson-KennedyCompany andInternational Broth-erhoodof Firemen & Oilers, AFL-CIO; Local 288Davidson-Kennedy CompanyandInternational Broth-erhood of Firemen &Oilers, AFL-CIO. 'Cases 10-CA-10979, 10-CA-11057, and l0-RC-10190"Octobet 31,' 1975DECISION, ORDER, AND- DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn June 30, 1975, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Davidson-Ken-nedy Company, East Point, Georgia, its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended order.IT IS FURTHER ORDEREDthat the election held onDecember19, 1974, in Case 10-RC-10190 be, and ithereby is,set aside.[Directionof Second Election andExcelsiorfoot-note omittedfrom publication.]ITheRespondenthas excepted to certain credibility findings made bytheAdministrativeLaw Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevant evidenceconvincesus that the resolutions were incorrect.Standard DryWallProducts, Inc,91 NLRB 544 (1950), enfd. 188 F.2d 362 (C A. 3, 1951) Wehavecarefullyexaminedthe record and find no basis for reversing hisfindings.2 Inasmuch as the Administrative Law Judge found that the Internation-al never represented a majority of the Respondent's employees and there isno exception to that finding, we agree with him that a bargaining orderwould not be appropriate in this case. Accordingly, we find it unnecessaryto'decide whether a bargaining order would have been appropriate had amajority status been establishedDECISIONSTATEMENT OF THE 'CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Atlanta, Georgia, on March 26 through28, 1975, pursuant to an amended charge 1 in Case 10-CA-10979 filed on November 11, 1974,2 by the, InternationalBrotherhood of Firemen & Oilers, AFL-CIO, Local 288(herein referred to as the Local) and a complaint issued onDecember 24, and a charge in Case 10-CA-11057 filed onDecember 24, by the International Brotherhood of Fire-men & Oilers, AFL-CIO (herein referred to as theInternational) and an amended complaint issued on March4, 1975.The complaint and amended complaint as furtherclarified by the General Counsel's response to a motion fora bill of particulars alleged that the Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein referred to as the Act), byinterrogating employees concerning their union activitiesand those of other employees; threatened employees itwould close or move the shop if they selected the Union astheir bargaining representative; threatened employees itwould eliminate 10-minute breaks and many other benefitsand impose harder work on them if they engaged inactivities on behalf of the union; threatened employees itwould discharge them if they engaged in activities onbehalf of the Union; transferred its employee RobertKnapp to less desirable and more onerous work because ofhis union or concerted activities; laid off and refused toreinstate employees Robert Knapp, James Little, WillieBrown, Hal Howard, and Buddy Graham because of theirunion or concerted activities; and that because of theunfair labor practices a remedial order requiring theRespondent to recognize and bargain with the Internation-al was warranted.Respondent in its answer to the complaint in Case 10-CA-10979 filed on January 3, 1975, and its answer to theamended complaint in Case 10-CA-11057, filed on March17, 1975, denied having violated the Act as alleged andasserted as an affirmative defense that the majority statusof the International had been decided adversely to theInternational in a secret ballot election conducted onDecember 19, in Case 10-RC-10190.The issues involved are whether the Respondent violatedSection 8(a)(1) and (3) of the Act by unlawfully interrogat-ing or threatening its employees with respect to their unionactivities; transferred Robert Knapp to less desirable andmore onerous work and laid off and refused to reinstate1The original charge was filed on October 29, 19742All dates referred to are in 1974 unless otherwise stated.221 NLRB No. 41 DAVIDSON-KENNEDY COMPANYRobert Knapp, James Little, Willie Brown, Hal Howard,and Buddy Graham because of their union or concertedactivities; and whether a bargaining order was warranted.On March 5, 1975, the Regional Director for Region 10,by order consolidated for hearing with the issues arisingunder the complaint and amended complaint the resolu-tion of objections filed by the International concerning theelection held in Case 10-RC-10190 which the Internation-al lost.3 The election was conducted on December 19,pursuant to a stipulation for certification upon consentelection approved by the Regional Director on November22,based on a petition filed by the International onOctober 23.The objections which are also covered by allegationscontained in complaint' and the amended complaintalleged, as follows: (1) The employer threatened itsemployees that it would close and move its shop if theyselectedtheUnion as their bargaining agent. (2) Theemployer interrogated its employees regarding their unionactivities and the union activities of other employees. (3)The employer threatened that it would eliminate employ-ees break periods and impose more difficult work uponthem if they engage in activities on behalf of the Union. (4)The employer threatened to discharge employees if theyengaged in union activities. (5) The above-named employerdid in fact discharge five employees on November 8, 1974,because of their union activities and to scare otheremployees for voting for the union.The parties'at the hearing were afforded full opportunityto introduce relevant evidence, to examme and cross-examine witnesses, to argue orally on the record, and tosubmit briefs.Upon the entire record in this proceeding and from myobservation of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent,4 I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Georgia corporation, with an office andplace of business located at East Point, Georgia, is engagedin the business of the maintenance and repair of railroadcars.During 1974, a representative period, it purchasedand received goods and products valued in excess of$50,000, ,for use at its East Point facility, directly fromsuppliers located outside the State of Georgia.Respondent admitted and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDRespondent admitted andIfind thatthe InternationalBrotherhood of Firemen&Oilers,AFL-CIO, and theInternational Brotherhood of Firemen&OilersAFL-CIO,Local 288,are eachlabororganizations within the meaningof Section2(5) of the Act.3The tally of ballots disclosed that, of approximately 25 eligible voters, Icast a valid vote for, and 12 cast valid votes against, the International and Icasta challenged ballotIII.THEUNFAIR LABOR PRACTICES253A.BackgroundRespondent operates a facility located at East Point,Georgia,where it is engaged in the business of themaintenance and repair of railroad cars. This work isprimarily performed for the Trailer Train Company whichis a company established by the major railroads to handlethe piggyback type equipment. The manager of facility isSuperintendent James Nichols .5The union organizing campaign among Respondent'semployees began about October 18. According to RobertKnapp on that date he met with Jimmy Walker, who is anInternational representative, at a liquor store at which timeWalker gave him some union authorization cards to getsigned.This occurred on a Friday after work. Bothemployees Robert Knapp and 'Michael Jackson testifiedthey solicited other employees to sign other unionauthorization cards.These cards which were signedbetween October 21 and 23 were returned by Knapp toInternational RepresentativeWalker. On October 23, theInternational by letter demanded recognition and bargain-ing as discussedinfra,and also filed a representationpetition seeking to represent a unit of the Respondent'semployees. Pursuant to a Stipulation for CertificationUpon Consent Election, approved by the RegionalDirector on November 22, 1974, an election was conductedby the Board on December 19, which the Internationallost.However, timely objections to the conduct of electionwere filed by the International.The issues involved herein arose out of that organizingcampaign and the election.B.Interrogations and ThreatsThe General Counsel presented two witnesses, MichaelJackson and Robert Knapp, who testified concerningcertain conduct engaged in by Respondent SuperintendentNichols.Michael Jackson testified that, on the afternoon ofOctober 24, as he was leaving Superintendent Nichols'officeNichols asked him if he knew who had signed cards.Although he first told Nichols he did, when Nichols askedhim to give him theirnames,he told him he didn't know.Nichols asked if he knew who the leaders were, specificallymentioning Knapp'sname,whereupon he told Nichols hedidn't know and he wouldn't give him any names eitherway. When Nichols asked him who was the.leader, Jacksonstated he remarked there were only two people who hadsense enough to do it, and referred to himself and Nichols.Nichols then remarked he didn't think Knapp had enoughsense to be the leader. Nichols asked him why he did thingslike that to upset him and said he was trying to help him.According to Jackson, during the conversation Nicholsstated if the Union came in they could not makeoutrageous demands about getting their pay up, and if theydid, the man didn't have to meet the demands because ifthey weren't sensible it was a self-supporting shop and the4The ChargingPartiesdid not submit briefs.5Respondentadmitted and I find that JamesNicholswas a supervisorunder the Act. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop was really of no value to him other than to get a taxbreak out of it.Although Superintendent Nichols testified,he did notgive his version of the conversation with Michael Jacksonor deny the statements attributed to him by Jackson. Icredit Jackson's undemed testimony and find that Nicholscoercively interrogated Jackson concerning his unionactivities and those union activities of other employees.Contrary to the General Counsel'scontention,I am notpersuaded thatNichols' statements to Jackson whenconsidered together,,also constituted a veiled threat of shopclosure.Robert Knapp testified that,on the afternoon of October24, while he was working behind the shop, SuperintendentNichols approached him and asked what the man at theliquor store had promised him. Upon replying-he didn'tknow what Nichols was talking about Nichols,stated,"Well, I'll tell you one thing, if the union tries to come inthis shop, we'll close it down.And Mr. Kennedy's feelingsabout this is that,before he would let a union come into thisshop,he would close it down and move it to a newlocation."Nicholsmentioned the location of the shopwasn't the right layout and didn't suit the needs of thecompany. Nichols stated if the Union came in the shopthey would lose their 10-minute breaks 6 and many of thebenefits they had and would have to work harder. Nicholsmentioned they had 20 families to feed there, and if theTrailer Tram Company didn't send enough cars he calledand complained about it.-Nichols told him if Davidson-Kennedy closed there would just be 20 hungry families.Knapp's response was he knew something about what wasgoing on and a lot of men in the shop had signed up for theunion.Superintendent Nichols' version of the conversation wasupon asking Knapp who his friend was he had been talkingto at the liquor store, Knapp asked him what friend. Afterrepeating the one at the liquor store, and asking Knappwhat he was selling, Knapp denied knowing what he wastalking about.Nichols stated he told Knapp he'd be a verypoor superintendent of the shop if he didn't know what wasgoing on around there. According to Nichols,Knapp thensaidtheywere going to get a union in there and get moremoney,a retirement plan, and $5.50 an hour. Nicholsinformed Knapp he was surprised at him coming up andtelling him that because of his past record and all thebreaks he had given him.Knapp said they were gettingcars out and making more money and could afford $5.50an hour because the auto workers were gettingit.AftertellingKnapp there was no way they could pay $5.50 anhour because he handled the records and knew what theycould afford, Knapp's comment was there was no reasonwhy Mr.Kennedy should be making it all and since he wasdoing the work he deserved more money. According toNichols, Knapp mentioned Kennedy had boats,a farm,and cars while he was doing the work and he should getmore money.Nichols asked Knapp whether he had givenany thought to the 20 people who were working at the shopbecause they had children and familiesto feedand at theirage it would bedifficultfor them to get another job and heshould give somethought to that.WhenKnapp stated ifKennedywouldn'tgive them moneytheywould shut theshop down, he mentioned to Knapp hehad previouslyworkedfor a companythat hadgone on strike 2 years andtheyhad shut the shop down.Nichols stated he mentionedif theywere-going to shut the shop down Mr. Kennedyprobably wouldn'tmiss it too much,but the peopleworking at the shop would miss it, because they weredependent upon it for a living andtheywere a self-sufficient shop.When Knapp told him the Trailer TrainCompanywould not allow Kennedy to shut the shop downbecause someone had to repair the cars, he informedKnapp that the TrailerTrain Companyhad something like23 car shops across the country and they would just routethem to a new location.Knapp's response was Kennedycould not shut the shop down or move to a new locationbecause the union man had told him it was against the law.Nichols informed him Kennedy owned the shop and coulddo what he pleased,and advised Knapp if he were they hewould give it some serious thought because there was moreinvolved than just the shop.Nichols denied telling Knappif the Union tried to come in Kennedy would close theplace or the people working there would lose their breaksor other benefits or would have to work harder.Knapp testified that,about 5 minutes later while he wasoperating a crane,Nichols again approached him and toldhim he wanted one of the union cards to sign. Uponreplying he didn't have them,Nichols remarked sinceeverybodyelse was signing up he would go ahead and 'signup too.,Afterrepeating he didn't have them Nichols askedhim to bring him one the next day.Superintendent Nichols acknowledged asking Knapp ifhe could have a union card and when Knapp replied hedidn'thave any on him buttheywere at home, he askedhim to bring him one the next morning.Knapp testified that the following morning about 8:30 hewent to Superintendent Nichols' office and told him he didnot appreciate his spreading rumors around that he wasgoing to, close the shop if a union tried to come in.7Nichols'response was if the Union' was going to come inhis shop he would close it down and they'd move it toanother location.Nichols said he was the only one, whocould stop it from being closed if a union decided to comein the shop,and if the Union did or was going to come in,he would let it close. When Knapp said he didn't think hecould close the shop just because a union was coming inNichols referred to a shop in Louisiana that stayed closedfor 2years and reopened later with a fresh crew without aunion. Upon asking Nichols about the rumors in the shopthat if anybody supported the Union or was having anydealingswith theUnion theywould be fired,Nicholsresponded by nodding his head up and down in anaffirmative manner. Knapp then asked him what it took to6The employees had two lo-minute break periods each day.Michael Jackson had informed on them, and employees who supported the7According to Knapp upon reporting to work he heard rumors thatUnion would be fired and termination checks issued. DAVIDSON-KENNEDY COMPANY255buy Michael Jackson off, mentioning a nickle or a dimeand his job.8 Nichols' reply was he had just told MichaelJackson what Mr. Kennedy's feelings were about theUnion and Jackson had told him. Knapp stated when heinformed Nichols he would either see a union in that shopor he would be looking for another job Nichols' responsewas, "You're right, you'll be looking for another job if theunion doesn't come in" and added, "I'll tell you now, Iwouldn't be buying anything on credit." Knapp statedduring the conversation when he asked Nichols abouttermination checks that were supposed to come out thatday, Nichols told him his was not among them.Superintendent Nichols' version of his conversation withKnapp on the morning of October 25 was that, whenKnapp came in and asked him how much had he givenJackson and mentioned a mckle or dime, he instructedKnapp to go back to his work area. Although NicholsstatedKnapp rambled on, he didn't say anything else tohim and wasn't listening to what he was saying.According to Nichols, the previous afternoon Knapp hadcome to his office and asked if he was going to fire himbecause of union activities. His response was if he wasgoing to fire him for union activities or anything else hewould have been gone a long time ago. Knapp's reply washe could not fire him because a union representative hadtold him that he could not be fired. Nichols denied havingany conversation with Knapp about termination checks orbuying on credit or telling Knapp he would be firedbecause of the Union or that Mr. Kennedy's, sentimentsabout the Union were brought up.I credit the testimony of Robert Knapp who I find was amore credible witness than Superintendent Nichols. Apartfrom my observations of the witnesses and their demeanor,Nichols' testimony was not only inconsistent but at timesexaggerated.Having credited Knapp's testimony, I findthat Nichols on October 24 coercively interrogated Knappconcerninghis union activities and threatened him that ifthe employees selected the Union to represent them theRespondent would close the shop and move it to anotherlocation, and threatened him that the employees wouldlose their10-minutebreaks and many other benefits,,andwould have to work harder if they engaged in unionactivities. I further find that on October 25 SuperintendentNichols repeated his threat to Knapp that should theemployees select the Union to represent them the Respon-dent would close the shop and move it to another locationand also threatened him that employees including himselfwould be discharged if they engaged in union activities.C.Knapp's TransferRobert Knapp was employed by the Respondent fromApril 16 until his layoff on November 8. Initially hired as awelder he worked on railroad cars for several months untilassigned the job of operating cranes and performingmaintenancework. On the morning of October 25, afterreporting to work, Knapp was transferred without priornotice from his job of operating the cranes and performingmaintenance work back to his former job of working onrailroad cars. Knapp was replaced on his job of operatingcranes and performing maintenance work by MichaelJackson. Superintendent Nichols who admittedly did notgiveKnapp any explanation for his transfer testified thereasons he transferred Knapp and replaced him withMichael Jackson was because he had a feeling Knapp attimes was sabotaging him and he needed to reduce the sizeof the air brake crew on which Jackson worked from fouremployees to three employees. Nichols' explanation for thepossible sabotage by Knapp was that the repairs he madeon the cranes would not last and they continued to breakdown with the same or related defects. Nichols stated hedidn't know whether this was on purpose or because ofmistakes.However the particular incidents of allegedsabotage were not related for the record. According toNichols the reduction in thesizeof the air brake crew wascaused by a depletion of materials used in the modificationof the A-1 relay valve whereby the modification workcould not be performed. Nichols stated Jackson wasselected to replace Knapp on the cranes because he had anaptitude for mechanical repairs and wasn't qualified toperform work on railroad cars which required welding. ,Although Knapp's transfer did not involve any reductionin pay he preferred the job of operating the cranes andperforming maintenance work. Nichols admitted he wasaware of Knapp's preference for such job.Knapp, who had operated the cranes for several monthsdescribed the job as using the cranes to lift railroad carsand flip them over so the hitches on the railroad cars couldbe worked on. This job permitted him to work throughoutthe shop without working directly under a leadman. Thejob of working on the railroad cars to which he wastransferred involved working directly under a leadmanrepairing the hitches, and involved a heavier type workcausing him to get dirty and greasy.According to Nichols the reasons Knapp was originallymoved from his job repairing railroad cars was because hisleadman, who did not testify, had constantly complainedhe wasn't any good on railroad cars, wasn't there regularly,and was very slow in his work and he did not want him inhis crew.D.LayoffsOn November 8, Robert Knapp,James Little,WillieBrown,Hal Howard,and Buddy Graham were notifiedindividually by Superintendent Nichols they had been laidoff from work.Their layoffs, for which no prior notice hadbeen given, occurred at quitting time on Friday,which wasa payday. There was no evidence of any prior layoffshaving occurred at the shop.Only two of the discrimina-tees Robert Knapp and Hal Howard9 testified concerningthe reasons they were given by Nichols for their layoffs.8That same morning as discussedinfra,Knapp had been replaced byJackson onhis job of operating the cranes and performingmaintenancework.9The GeneralCounsel's explanationfor the failure of James Little,Willie Brown, and Buddy Graham to testify was they could not belocated. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnapp stated he was told there were not enough railroadcars or A-1 hitch parts.10 Howard stated the reason he wasgiven was alack ofmaterials.Since theirlayoffs none of the discriminatees have beenrecalled.Howard stated upon being laid off Nicholspursuant to his inquiry had informed him he did not knowhow long the layoff would last or whether he would berecalled.Knapp stated that at the preelection conferencesubsequentlyheld he was informed by the Respondent'sattorney, Ford, that he had been permanently terminated.SuperintendentNichols acknowledged at the hearing heconsideredthe layoffs to be permanent.Nichols testified his decision to lay the employees offfrom work was based on reports he had received as well ashis own observations that work was declining," materialsused in theair brake A- 1 relay valve application had beendepleted,lessmanpowerrequirements were needed onboth the air brake and the A-1 hitch application modifica-tion,12 and that sameweek a large number of railroad carson which work was to be performed had been pulled out ofthe servingyard by Southern Railroad.13Nichols stated the basis upon which the employees wereselected for layoff was their dependability, which definitionwas expandedseveral times by him during the hearing toinclude tardiness,absenteeism,awillingness toworkovertime when required, and an ability to perform the job.While the Respondent presented employee attendancerecords which Nichols stated he utilized in making thelayoff selections, the Respondent did not present anyevidenceto establish when the discrimmatees or otheremployees had refused to work overtime14 or evidencecomparingtheir abilities to perform their jobs.15The Respondent presented certain records in support ofitsposition concerningthe reasons for the layoff and itsselectionof those employees to be laid off. The card timerecords which show the actual hours of work performeddecreasedfrom 2,080.95 hours in September and 2,877.3hours inOctober to 1,866.5 hours in November, and 167.60hours inDecember, and for 1975 the card time was 581.1hours in January and 605.9 hours in February. During thissameperiod the total, cost of labor and materials declinedfrom $36,277.19 in September and $54,013.56 in October to$41,132.97 in November and $3,805.08 in December, andfor 1975 the total lost was $13,498.03 in January and$17,178.09 in February. The number of railroad cars onwhich work was performed during this period declinedfrom 93 in September, 112 in October, and 93 in Novemberto 10 in December, and for 1975 the number of railroadcars was 38 in January and 49 in February.Following the layoffs, the total work force for the payrollperiod ending November 12, which was 17 employees,16further declined steadily to 12 employees for the payrollperiod ending February 25, 1975, which number remainedconstant through the payroll period ending March 18,1975.Nichols testified at the hearing on March 27, 1975,there were only eight employees. The payroll records withthe exception of the pay period ending November 26,which shows an R. C. McCook worked 32 hours, do notshow any new employees were employed during thisperiod.17These records further reflect that the amount of overtimework performed by the employees prior to the layoffs alsodeclined following the layoffs.18 Respondent's employeeattendance records reflect the following information 19 withrespect to the discriminatees:Willie Brown, who startedwork on May 2, was late for work on 19 occasions, had 1unexcused absence and 13 excused absences, and was offwork because of sickness on 4 occasions. Donald Graham,who started work on August 28, was late for work on sixoccasions, had six unexcused absences and three excusedabsences,and was off work for 3 days because ofdisciplinary reasons.Hal Howard, who started work onSeptember 23, was late for work on 12 occasions,20 had 4unexcused absences and 2 excused absences, and was offwork for 3 days because of disciplinary reasons. JamesLittle,who started work on July 3, was late for work oneight occasions, had one unexcused absence and sevenexcused absences, and was off work for 1 day fordisciplinary reasons. Robert Knapp, who started work onApril 16, was late for work on 19 occasions, had 10 excusedabsences, was off work 8 days because of sickness, 1 daybecause of an accident, and 1 day for disciplinaryreasons.21These records also reflect that certain other employeeswho were not laid off had similar records. For example,Fred Acres' records shows from January to November 8 he10Knapp claimed, upon returning to the shop the following Monday, heobserved one side of a wall full of A-1 parts and others being unloaded froma tractor trailer in addition to four railroad cars inside the shop and othersoutside the shop.11Nichols stated these reports were from its salespeople and arepresentativeof the, Trailer Train Company that the number of surplusrailroad cars was increasing while car loadings were decreasing and he hadobserved a number of trailers being stored and empty railroad cars notbeing utilized.12The work on the A-1 hitch application modification which began inSeptember involved replacing the model A hitch with the model A-1 hitch.This work only permitted one person to work in the area of the hitcheswhereas additional persons could be utilized while performing periodicalrepair type work. Nichols denied a parts problem was involved in theprocedure.13Respondent's records show 12 railroad cars were pulled from theservingyard, on November 5 while on November 4, 25 railroad cars hadbeen received in the serving yard.14Hal Howardacknowledged about a week prior to his layoff he haddeclined a request to work overtime one Saturday.While Nichols stated hedid not consider Robert Knapp dependable because he had refused anumber of times to work overtime he did not establish when the allegedincidents occurred.15Under cross-examinationNichols statedhe consideredHal Howardand James Little mediocreworkers.16This included W. J. Couch.17 SuperintendentNichols demed any employees had been hued toreplacethe discnmmateesor to do the work which they had been doing.1sThe overtime work performed during the three pay periodsprecedingthe layoffs were 20.75 hours, 46.50 hours, and 33hours.After the layoffs theovertime work performed for the first four pay recordswas 32.25 hours,17.50 hours, 22.75 hours, and 12.25 hours. Thereafter with the exception of lweek in February 1975 when theovertime workperformed for one payperiod was 8 hours forthe remainingpay periods up throughMarch 18,1975, such work performed was less than 5 hours, if any.19Certain symbols containedon these recordswhichwere not explainedat the hearing or identifiedon thecard itselfhave not been considered.20Hal Howard'sexplanation for being late to work washis wife waspregnant. He acknowledgedon occasions be had not called in to report hewould not bethere and that SuperintendentNichols hadtalked to himabout his attendance record.21Nicholsstated Knapphad been senthome onNovember 7,which wasthe day before the layoff, for disciplinaryreasons because he was late forwork anunreasonableperiod of time. DAVIDSON-KENNEDY COMPANY257was late for work on 25 occasions, had 1 excused absenceand was off work 3 days because of -sickness. EdwardStokely, who started work on July 29, was late for work onnine occasions,had one unexcused absence and sevenexcused absences,and was off work I day because ofsicknessand 4 days because of an accident 22 WilliamYork's record shows from January to November 8 he waslate for work on 26 occasions and had 2 excused absences.SuperintendentNichols testified he had spoken toKnapp about his attendance record about 12 timesbeginningabout 2 months after he began work. However,he made no record of those and did not testify concerningthe particular incidents involved. Knapp acknowledgedNichols had spoken to him more than once about hisattendance, and stated during the week following October24, upon calling Superintendent Nichols and informinghim he would not be able to come in to work until 12 noonthat day because he had to take his wife to the doctor,Nichols told him not to come in, and that his attendancewould affect his job. Knapp also acknowledged on oneoccasion when he asked for a raise Nichols had told-himhis- attendance would have to improve first. Afterwards hereceiveda raise.Knapp's explanation for being late or offwork was because of his wife's asthma, injuring his knee onthe job, and havingthemeasles.According to Knapp,Nichols was aware of these reasons. On another occasionhe missed working one Saturday because of automobiletrouble.Nichols denied the employees were selected for layoffbecause of their union' activities and except for statingKnapp appeared ' to be in favor of the Union he deniedhaving any knowledge of the union 'activities of thediscriminatees.--With the exception of Knapp, who had initially contact-ed the Union,signed-an authorization card, solicited otheremployees toy sign authorization cards, and had discussionswith Superintendent Nichols concerning the Union, thereisno evidencethat any of'the,other discriminatees, exceptforWillieBrown,HalHoward, and Buddy Graham,having signed their union authorization cards had engagedin any union activities. According to both Robert Knappand Michael Jackson, who solicited the employees to signauthorization cards, the signing of the cards was keptsecret andtherewas no evidence the unionissue wasopenly discussed in its shop.E.The Bargaining OrderThe amended complaint alleged, Respondent admitted,and I find that the following unit constitutes a unitappropriate for the purpose of collective bargaining withinthe meaningof Section 9(b) of the Act.22Nichols stated he had consideredlaying Stokely offwork.23This was the unit stipulatedto by theparties inthe Stipulation forCertificationUpon Consent Election.24 These cardsprovidedin pertinent part as follows- "I, the undersigned,employee of, the(Insert the name ofthe Company) hereby. authorizeInternational Brotherhoodof Firemenand Oilers to represent me and, inmy behalf,to negotiate and conclude all agreements as to" hoursof labor,wages, and other employment conditions."25Another authorizationcard allegedlysignedby employee James Littleand offered as evidenceby the General Counsel was rejectedon the basisAll production and maintenance employees, includ-ing truckdrivers and leadmen, employed by Respon-dent at its East Point, Georgia, facility, but excludingalloffice-clericalemployees, 'technical employees,professional employees, guards and supervisors asdefined in the Act.23The General Counsel contended based on authorizationcards 24 signed by the employees that the Internationalrepresented a majority of the employees-in the aforesaidbargaining unit.Signed authorization cards were received in evidence foremployees Perry Jackson, Hal Howard, George Allen,PatrickForce,Wilkie Brown; Michael Jackson, RobertKnapp, Donald Graham, Edward Stokely, and WilliamLane.25 Their cards were identified by Robert Knapp andMichael Jackson who solicited them' during the periodOctober 21 through 23,26'Another signed, authorization card which the GeneralCounsel contended was signed -by employee RaymondHoward was also received in evidence-However, RobertKnapp who solicited the- card only, knew the' person that-signed it by the name of Raymond 27 who worked there asa welder. Knapp stated he could not road--thelast name,which is not clearly legible 'on `the card.The parties stipulated among those employees employedin the bargaining unit on October 23 and 24, when theInternational demanded recognition and bargaining' wereFred Acres, W. J. Brown, L'. N. Crawford, W. A. Eshman,P. F. Force, Donald Graham, H. M. Howard; J. A. Isaacs,E. C. Jackson, M. P. Jackson, P. T. Jackson, R. D. Jackson,J. S. Johnson, R. M. Knapp, J. Little. E. H. Myrick, E. S.Stokely, R. J. Tucker, W. York, Raymond Howard; GeorgeAllen, and William Lane. Besidesthose 22 employees, thepayroll' record for the periodendingOctober 29 listed inaddition the names J. W. Casper; ' W. 'J. Couch, and G.Garrett. Respondent's record show Casper started work-onOctober 28, and according to Superintendent Nichols hewas hired as a welder.Nichols, who described Walter Couch'-as being his linesupervisor, did not include him among the remployees in,the unit. According to Nichols, George Garrett worked isa billing clerk and voted in the Board election. TheGeneral Counsel offered no evidenceconcerningGarrett'sstatusas an employee.Without considering whether George Garrett, shouldhave been includedamong theemployees in the bargainingunit and evenassumingRaymond Howard' had signed aunion,authorization card, the evidence failed to establishthat the International represented a majority of- theRespondent's employees in the unitsince, it,would haveonly obtained signed authorization cards from 11 of the 22the card had not been properlyidentified or a proper foundation establishedfor its admission.--26 These cards with the exceptionof WilliamLaneswhich was datedOctober 23were, all'dated October21.While Michael Jackson who solicitedthe authorizationcards fromPerryJackson, Hal ' Howard,George Allen,Patrick Force,and Willie Brown claimed- they were signedon October 22,RobertKnapp'who! furnished'him with the cards statedtheywere actuallysignedon October21, and he then dated them himself. -27The onlyRaymond employed by the Respondent at the time wasRaymond- Howard who did nottestify. 258DECISIONSOF,NATIONAL LABOR RELATIONS BOARDof the employees stipulated by the parties to be included inthe unit.The International, by letter dated October 23, notifiedtheRespondenton October 2428 that it represented amajority of the Company's employees for the purpose ofcollective bargaining in an appropriate unit and requestedthat it meet with it for the purpose of negotiating andconcluding alabor agreement.TheRespondent thereafter neither recognized norbargainedwith the International.F.,Analysis and ConclusionsThe' General Counsel contended contrary to Respon-dent'sdenial that the Respondent violated Section8(a)(1)and (3) of the Act by unlawfully, interrogating andthreateningwith respect to their unionactivities; transferred Robert Knapp to less desirable andmoreonerous work and laid off and refused to reinstateRobert,Knapp;'James Little, Willie Brown, Hal Howard,and Buddy Graham -because ' of their union or concertedactivities; and, that a bargaining order was warranted.Section8(a)(4) of the Act prohibits an employer frominterferingwith,restraining,or ;coercing its employees inthe exerciseof their rights guaranteed in .Section 7 of theAct. Section ,8(a)(3) of the Act provides-in pertinent part``It shall bean unfair labor practice for an employer .. .by discrimination in regard to hire or tenure of employ-ment—or any term, or condition of employment toencouragepr discourage membership in any labor organi-zation ....Based on myfordingsupra,SuperintendentNicholscoercively,, interrogatedMichael Jackson concerning hisunion activitiesand, those of other employees; coercivelyinterrogatedRobert Knappconcerning, his union activi-ties;threatened Knapp that should the employees selectthe Union to ,represent them the Respondent would closethe shop. and" move it to another location; threatenedKnappthat the - employees would" lose their 10-minutebreaks andmany other benefits, and would have to workharder if they, engaged in union activities, and threatenedKnapp that employees, including himself, would bedischargedif they engaged in union activities. I hereby fordsuchconduct interfered with, restrained, and coercedMichaelJackson and Robert Knapp in the exercise of theirri ghts guaranteedin Section 7 of the Act and therebyviolated Section8(a)(1) of the Act.-The findings with respect to Knapp's transfer disclosedhe wastransferred'from his job of operating the cranes andperformingmaintenance-work to the job of repairingrailroad' cars which I find based on Knapp's undisputedtestimonywas lessdesirable and ,more onerous work.Respondent's assertedreasons for, transferring Knapp andreplacinghim with- Michael Jackson resulted from thenecessityof reducing the size of the air brake crew onwhich Jackson worked,because ofa material shortage, anditssuspicionsiKnapp had been sabotaging 'the cranes.However,no specific incidents were `given- or evidence,submittedto support, its contentionsKnapp may havesabotagedthecranesand,sinceSuperintendent Nicholscontended Knapp had originally been moved from the jobof repairing railroad cars because of complaints by theleadman he wasn't any good on the work and did not wanthim in his crew, it does not appear logical, if true, he wouldhave reassigned Knapp to such work. Rather the evidencedid establish Knapp was transferred the morning afterSuperintendent Nichols had unlawfully interrogated andthreatened him the previous afternoon concerning hisunion activities, and following his transfer had furtherthreatened him with discharge for engaging in suchactivities.Upon considering Respondent's union animus,itsunlawful conduct directed against Knapp -personallyand the timing of his transfer, in relation to learning of hisunion activities, followed by a threat of discharge, andhaving rejected Respondent's reasonsfor his transfer, I ampersuaded and find that Knapp was discriminatorilytransferred from his job of operating the cranes andperforming maintenance work to the less desirable andmore onerous job of repairing railroad cars because of hisunion activities,The evidence concerning the layoffs established thatRobert Knapp, James Little, Willie Brown, Hal Howard,and Buddy Graham were laid off work on November 8 andhave not been recalled since. Respondent asserted theirlayoffs,which appear permanent, resulted from a lack ofwork and they were selected from among the otheremployees on the basis of their lack of dependability. Withrespect to the Respondent's contention the amount of workanticipated required a reduction in force, its recordssupport that position. Those records, upon comparing theperiods prior and subsequent to the layoffs, established theactual amount of work available and performed substan-tially decreased ' after the layoffs had occurred, while thework staff was further reduced without any new employeesbeing hired or any increase in the amount of overtime worktieingperformed.The General Counsel presented noevidence to show that the 'Respondent had by its ' ownaction brought 'about this decrease in available' work.However, the Respondent's ' ' contention that all of theemployees were selected forlayoff solely on the basis oftheir- lack of dependability is not supported by theevidence.Although employee attendance records reflecttheir' absences and tardanesses, such records do not reflectand no evidence was presented to compare the abilities ofthe employees to perform their jobs or their willingness towork overtime which factors Superintendent Nichols statedwere included in determining their dependability. Forexample, as previously noted Nichols claimed Knapp wasnot dependable because he had refused a number of timesto work overtime with no evidence presented to show whenthe alleged incidents occurred. Moreover, the employeeattendance records showed other employees with similarrecords were not laid off. Having found the reasons givenfor the layoffs was not fully supported by the evidence ,andupon considering the other evidence previously discussedwith respect to Knapp's transfer, I am persuaded and findthat the Respondent seized upon thereduction in force as anI ans of laying' Knapp"oft' work and thereafter refused toreinstatehim because of his union activities. As discussedsupra,Knapp was discriminatorily transferred because of28 The certifiedmail receipt showed and Superintendent Nicholsacknowledgedhe received the letter on October 24. DAVIDSON-KENNEDY COMPANY259his unionactivities and the Respondent had thereafterthreatened to discharge him for engaging in such activities.Direct evidence of discriminatorymotivation is notnecessary to support a finding of discrimination and suchintent may be inferred from the record asa whole. =HeathInternational,Inc.,196 NLRB 318 (1972). The fact layoffsmay be economically justified is no defense if the selectionof those employees laid off was because of their unionactivities.N.LR.B, v. Bedford-Nugent Corporation, 379F.2d 528, 529 (C.A. 7, 1967);N.L.R.B. v. Deena ProductsCo., 195 F.2d 330,,335 (C.A. 7, 1952); cert. denied 344 U.S.827 (1952).However, with respect to the other alleged discrimina-tees,James Little,Willie Brown, Hal Howard, and BuddyGraham, their union activities herein found, if any, werelimited tosigning unionauthorization cards with noevidenceto establish the Respondent either had knowledgeof or reason to believe they had engaged in any unionactivities.29Under these circumstances I fmd the evidencewas not sufficient to prove they were discriminatorilydischarged because of union activities. SeeGlassGuardIndustries,Inc.,A Division, of Guardian Industries,218NLRB No. 27(1975).The remainingissue iswhether a bargaining order waswarranted to remedy the Respondent's unfair laborpractices.Under the general principles enunciated by the UnitedStatesCourt inGissel30applicable to the issuance ofbargainingorders, such orders are authorized to ^ redressthose unfair labor practices so coercive that, even in theabsence of a Section 8(a)(5) violation, a bargaining orderwould be necessary to repair the unlawful effects of suchunfair labor practices and in those less extraordinary casesmarked by less pervasive practices which nonetheless stillhave the .tendency to undermine majority strength andimpede theelectionprocess. In the latter instance theBoard is toexamine the nature and extent of theemployer's unlawful conduct and ascertain whether use oftraditionalremedieswould insure a fair election.Inasmuchas the evidence failed to establish that theInternational atanytime represented a majority of theRespondent's employees in an appropriate bargaining unit,Ifind a bargaining order is not appropriate.31 SeeFuquaHomes Missouri, Inc.,201 NLRB 130 (1973);Heck's, Inc.,191 NLRB886, 888(1971), enfd. as modified 476 F.2d 546(C.A.D.C., 1973); reversed and remanded on othergrounds417 U.S. 1 (1974). Even assumingarguendotheInternational had represented a majority of the Respon-dent's employeesin an appropriate unit I would not findupon applying theGisselprinciples that a sufficient basiswas establishedby the'evidence to require the issuance of,abargainingorder. Here the unlawful conduct except for theunlawful interrogation of Jackson directly -involved onlyKnapp and those violations found are not so coercive as torequire abargaining order to repair the unlawful, effects or29Uponconsideringthe secrecy surrounding the signing of theauthorizationcards and the absence of open discussions among theemployees in theshop concerning the union, I do not find the "small plantdoctrine" relied on by the General Counsel for inferring companyknowledgeof their limited union activities applicable.30N L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).of such a nature or extent the application of traditionalremedieswould not be able toensure a fair election.G.The Objections to the ElectionThe conduct herein found to be unlawful, with theexception of the discriminatory transfer of Robert Knappwhich was not alleged in the objections falls within thescope of the Objections 1, 2, 3, 4, and 5 and occurredwithin the objectionable period32 and was sufficient tohave interfered with the election and to warrant setting theelection aside.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, found to constitute unfair labor-practices, occurringin connection with the operations of the Respondentdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the, free flowthereof.CONCLUSIONS OF LAW1.Davidson-Kennedy Company is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.-2.InternationalBrotherhood of Firemen & Oilers,AFL-CIO, Local 288, and the International Brotherhoodof Firemen & Oilers, AFL-CIO, are each labor organiza-tions within the meaning of Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir union activities and those of other employees; bythreatening,an employee it would close the shop and moveitto another location should the employees select theUnion to represent them; by threatening an employee thatthe employees would lose their 10-minute breaks and manyother benefits and would have to work harder if theyengaged in union activities; and by threatening anemployee that he and other employees would be dis-charged for engaging in union activities, Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of theAct, and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.4.By transferring Robert Knapp on October 25, 1974,from his job of operating the cranes and performingmaintenance work to -the less desirable and more onerousjob of repairing railroad cars and by ,laying ;him off fromwork on November 8, 1974, and thereafter .refusing toreinstate him all because of his union activities, Respon-dent has engaged in,and is engaging, in,unfair laborpractices within the meaning ofSection 8(a)X3) and (1) ofthe Act.31This findingdisposes of the Respondent'smotion'to dismiss thoseportions of the amended complaintrelating to issuance of 'a bargainingorder on whicha rulingwas deferredat the hearing. 132The objectionable periodextendedfrom the filingof the representa-tion petition on October 23 to the election held onDecember 19. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Respondent has not violated the Act inanyotherrespects alleged in the complaint or amended, complaint.6.Objections 1, 2, 3, 4, and 5 in Case 10-RC-10190have been sustained by the evidence and Respondent hasthereby interfered with and illegally affected the results ofthe Board election held on December 19, 1974.7.The .aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act, I shall recommend that itceaseand desist therefrom and take certain affirmativeaction to effectuate the policies of the Act. Accordingly,the Respondent should be ordered to immediately reinstateRobert Knapp to his former job of operating the cranesand performing maintenance work or, if that job no longerexists,to a substantially equivalent job, without prejudiceto seniority and other rights and privileges, and to makehim whole for any'loss of earnings and compensation hemay have suffered because of the illegal discriminationagainst him in his employment as herein found. Backpayshall be computed in accordance with the formula andmethod prescribed by the Board in F.W.WoolworthCompany,90 NLRB 289 (1950) and payment of 6-percentinterestper annum shall be computed in the mannerprescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).-Further having found the Objections 1, 2, 3, 4 and 5 inCase 10-RC-10190 were sustained by the evidence, I shallrecommendthat the election held on December 19, 1974,be set aside and that case be remanded to the RegionalDirector for Region 10 for the purpose ' of conducting anew election.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section'10(c) of theAct, I hereby issue the following recommended:ORDER33Respondent,Davidson-Kennedy Company, East Point,Georgia,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningtheir union activities and those of other employees.(b)Threatening employees that should they select theUnion as their bargaining representative the Respondentwould close the shop and move it to another location.(c) Threatening employees they will lose their 10-minutebreaks and many other benefits and will have to workharder if they,engaged in union activities.(d) Threatening employeestheywill be discharged forengaging in union activities.(e)Discouragingmembership in the InternationalBrotherhood of Firemen&OilersAFL-CIO,Local 288,the International Brotherhood of Firemen& Oilers AFL-CIO, or any other labor organization by transferring layingoff, refusing to reinstate,or in any other manner discrimi-nating againstanyemployee in regard to hire,tenure, orany term or condition of employment.(f)In any manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer immediate reinstatement to Robert Knapp, tohis former job of operating the cranes and performingmaintenancework or, if that job no longer exists, to asubstantially equivalent job,without prejudice,' to hisseniority and other rights and, privileges, and make himwhole for' any loss of pay or other compensation he mayhave suffered by reason of the discrimination against himin the manner set forth in that portion of this decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records,socialsecurity payment records, timecards,personnel -.reports and all other records , necessary toanalyze and determine the amount of backpay due underthe terms of this recommended Order.(c) Post at its East Point, Georgia, facility copies of theattached noticemarked "Appendix."'34 Copies of saidnotice, on forms furnished by the Regional Director forRegion 10, after being duly signed by the Respondent'srepresentative shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHERORDERED thatthe complaint and theamended complaint be'and herebyare dismissedinsofar asthey alleged unfair labor practices not specifically foundherein.IT IS FURTHER ORDERED that the election held in Case 10-RC-10190 be, and it hereby,is, set aside,and that the casebe remanded to the Regional Director for Region 10 forthe purpose of conductinga new electionin the appropri-ate unit at such timeas he deemsthe circumstances permitthe free choice of a bargaining representative.33 In the event no exceptionsare filedas providedby Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Orderherein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoardand becomeits findings,conclusions,and Order, and all objections thereto shall bewaivedfor allpurposes.34 In the eventthat the Board's Order isenforcedby a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgmentof the UnitedStates Court of Appeals Enforcingan Order ofthe National LaborRelations Board." DAVIDSON-KENNEDY COMPANY261APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesconcerningtheirunion activities or those of otheremployees.WE WILL NOT threaten our employees with closingthe shop or moving it to another location should theyselect theunion to represent them.WE WILL NOT threaten our employees that they willlose their10-minute breaks or other benefits and willhave to work harder if they engaged in union activities.WE WILL NOT threaten our employees they will bedischarged for engaging in union activities.WE WILL NOT transfer, layoff, refuse to reinstate orotherwise discriminateagainst employees because oftheirmembership in or activities on behalf of theInternational Brotherhood of Firemen & Oilers, AFL-CIO, Local 288, the International Brotherhood ofFiremen & Oilers, AFL-CIO, or any other labororganization.WE WILL offer to Robert Knapp his former job ofoperating the cranes and performing maintenance workor,if that job no longer exists, a substantiallyequivalent job, with backpay and interest.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their rights toself-organization, to form, join, or assist any labororganization, to bargain collectively through represent-atives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.DAVIDSON-KENNEDYCOMPANY